Exhibit 10.1

EMPLOYMENT AGREEMENT

THE EMPLOYMENT AGREEMENT (as the same may be amended, restated, supplemented or
otherwise modified from time to time hereafter, the “Agreement”) is made as of
July 19, 2016, effective as of August 1, 2016 (the “Effective Date”), and is
entered into by and between Juniper Pharmaceuticals, Inc., a Delaware
corporation having its corporate offices at 33 Arch St, Suite 3110, Boston, MA
02110 (the “Company”), and Alicia Secor (“Executive”), 246 Lazell Street,
Hingham, MA 02043.

WHEREAS, the Company wishes to employ Executive on the terms and conditions set
forth in the Agreement; and

WHEREAS, the Company and Executive desire to enter into the Agreement so the
rights, duties, benefits, and obligations of each regarding Executive’s
employment for and by the Company will be fully set forth under the terms and
conditions stated within the Agreement;

NOW THEREFORE, in consideration of the mutual promises and undertakings
hereunder, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. At-Will. Executives’ employment with the Company shall commence as of the
Effective Date. Executive’s employment is “at will.” Either the Executive or the
Company may terminate the Executive’s employment with the Company at any time
for any or no reason, with or without notice. Nothing in the Agreement or in any
other statement shall be interpreted to be in conflict with or to eliminate or
modify in any way the employment-at-will status of the Executive.

2. Title, Duties.

(a) Executive shall be the President and Chief Executive Officer of the Company.
Executive will perform duties customarily associated with such position,
including, but not limited to, duties relating to the overall management of the
development, testing, registration, manufacturing, licensing, marketing and
selling of pharmaceutical products for the Company and its affiliates, and such
other duties commensurate with the job description as may be assigned to her
from time to time by the Board of Directors of the Company (the “Board”) or its
designee. Executive shall have an office at the Company’s headquarters located
in Boston, Massachusetts. Executive will report to the Company’s Board in
accordance with applicable law, the Company’s by-laws, and otherwise as
reasonably necessary to keep the Board appraised of material business issues.

(b) In 2016, Executive will be appointed as a member of the Board as soon as
practicable following the commencement of Executive’s employment with the
Company. Board membership is conditioned upon Executive’s continued employment
as President and Chief Executive Officer. If Executive’s employment with the
Company terminates, Executive will immediately resign from the Board. The
Company will nominate the Executive to the slate of directors at both the 2017
and 2018 Annual General Meetings.



--------------------------------------------------------------------------------

(c) Subject to the following sentence, Executive agrees to devote her entire
business time and attention to the performance of her duties under the
Agreement. Executive may serve as a director on a board of one non-competing
entity. Executive may serve as a director on additional non-competing boards
provided Executive receives the prior written approval of the Board. Executive
shall perform her duties for the Company to the best of her ability and shall
use her best efforts to further the interests of the Company. Executive
acknowledges she will be required to travel as reasonably necessary to perform
the services required of her under the Agreement. Executive represents and
warrants to the Company that she is able to enter into the Agreement and that
her ability to enter into the Agreement and to fully perform her duties
hereunder are not limited or restricted by any agreements or understandings
between Executive and any other person. For the purposes of the Agreement, the
term “person” means any natural person, corporation, partnership, limited
liability partnership, limited liability company, or any other entity of any
nature.

(d) Executive will observe the rules, regulations, policies and/or procedures
which the Company may now or hereafter establish governing the conduct of its
business, except to the extent that any such rules, regulations, policies and/or
procedures may be inconsistent with the terms of the Agreement, in which case
the terms of the Agreement shall control.

3. Employment Contract.

The Company and Executive acknowledge that the terms of her employment are set
forth in the Agreement. If Executive’s employment terminates for any reason,
Executive shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided in the Agreement.

4. Compensation.

Subject to the terms and conditions of Paragraph 1 of the Agreement and
Executive’s continued employment with the Company, and in consideration for the
services to be provided hereunder by Executive, the Company hereby agrees to pay
or otherwise provide Executive with the following compensation during her
employment with the Company:

(a) Subject to tax withholdings and other legally required deductions, the
Company shall pay Executive a sign on bonus of $60,000 as soon as practicable
following the commencement of her employment with the Company.

(b) Subject to tax withholdings and other legally required deductions, the
Company will pay Executive an annual base compensation of $410,000 ($17,083.34
semi-monthly) to be paid in accordance with the Company’s normal payroll
practices (“Base Salary”). Executive acknowledges and understands that her
position of employment with the Company is considered “exempt,” as that term is
defined under the Fair Labor Standards Act and applicable state or local law. As
an exempt employee, Executive is not eligible to receive overtime pay.

(c) In addition to Base Salary, Executive shall be eligible to receive an annual
performance bonus as the Board shall, in its sole discretion, deem appropriate
based upon the parameters and criteria contained in the Company’s bonus plan,
and can range from 0% to 150% of targeted levels, depending on the degree of
attainment of pre-established Company goals for a

 

- 2 -



--------------------------------------------------------------------------------

particular year. Executive’s target bonus is equal to 60% of her Base Salary as
then in effect. Notwithstanding the execution date of the Agreement, the
Executive will be eligible for a pro rata annual performance bonus for the
calendar year 2016 and thereafter shall be based on the period from January 1
through December 31 of each applicable calendar year thereafter. The annual
performance bonus if any, shall be paid no later than March 15 following the end
of each calendar year in which such bonus was earned.

(d) Executive shall also be eligible in the sole discretion of the Board or the
Compensation Committee of the Board (or any committee of the Board that shall
replace such committee) to participate in the Company’s stock option plan as is
from time to time in effect, subject to the terms and conditions of such plan.
The Executive shall receive, on July 20, 2016 (the “Grant Date”), an initial
grant of 225,000 options to purchase shares of the Company’s common stock which
vest at the rate of one-quarter on each of the first four anniversaries of the
Grant Date. The purchase price per share shall be equal to the fair market value
of the Company’s common stock, as determined by the closing price on the Grant
Date. The Company and Executive will execute and deliver to each other the
Company’s then standard form of stock option agreement, evidencing the terms of
the stock options. The Stock Options will be subject to, and governed by, the
terms and provisions of the stock option agreement. Executive must sign the
stock option agreement to receive the stock option.

(e) Additionally, upon program approval by the Board of Directors, Executive is
eligible to participate in the Company’s Performance Share program. Under the
program, the Company shall grant to Executive 50,000 performance-based RSUs (the
“Performance Shares”). Performance Shares vest in accordance with
pre-established criteria to be established by the Compensation Committee of the
Company’s Board of Directors within the first 90 days of the Executive’s
employment after consultation with the Executive. In the event that the
Compensation Committee does not establish any such goals (subject to Board
approval) within such 90-day period, the vesting condition for the Performance
Shares shall be as follows: “One-third of total at each time one of the three
performance goals is achieved. Each goal is binary — either all or none of the
Performance Shares allocated to each goal can be earned upon achievement. The
time period for achievement of all goals expires on December 31, 2019. The goals
are: (i) Achieve and sustain a market capitalization of at least 300 Million
dollars or more for at least 3 consecutive months; (ii) Successfully meet the
primary endpoint in one Phase III clinical study with a Juniper product
candidate; and (iii) Successfully complete a clinical proof of concept study for
one product in addition to COL-1077. Executive will, within 90 days of the
Effective date, meet with the Compensation Committee for the purpose of
reviewing and modifying goals for the awarding of Performance Shares for herself
and other participants.in the Performance Share Program.”

5. Benefits.

(a) Executive and Executive’s eligible dependents shall be eligible for all
employee benefit programs (including any 401(k), group life insurance, group
medical, dental and vision, and short-term and long-term disability policies,
plans and programs) generally available to other executive level employees of
the Company.

 

- 3 -



--------------------------------------------------------------------------------

(b) Executive shall be entitled to accrue paid time off (“PTO”) during the term
of the Agreement in accordance with the Company’s standard policy and in an
amount commensurate with other executive level employees of the Company.

(c) Executive shall be entitled to reimbursement for all reasonable expenses
that she incurs in connection with the performance of her duties and obligations
hereunder. Upon presentment by Executive of appropriate and sufficient
documentation, as determined in the Company’s sole direction, the Company shall
reimburse Executive for all such expenses in accordance with the Company’s
expense reimbursement policy, as in effect from time to time.

6. Termination Upon Death.

Executive’s employment shall terminate immediately upon her death.

7. Compensation Upon Termination.

(a) Subject to Paragraphs 18 and 19 of the Agreement, if Executive’s employment
is terminated by the Executive’s death or resignation without Good Reason (as
that term is defined below), or if Executive is terminated with or without Cause
(as that term is defined below), the Company shall pay to the Executive (i) the
Base Salary through the effective date of termination together with any accrued
but unused vacation pay and (ii) in the case of a termination without Cause, the
Company shall pay to Executive an additional 12 months of her final Base Salary
and an amount equal to Executive’s target bonus in accordance Paragraph 4(c) set
at no less than 60% of Executive’s base salary, which shall be paid to her
within 60 days after the date of termination, subject to Paragraph 18 and the
amount equivalent to 12 months of the Company’s portion of medical and dental
benefits if these benefits were elected. Such payment shall be conditioned upon
execution and non-revocation by Executive of a release of the Company which the
Company shall present to Executive and which Executive shall sign no later than
30 days after the date of termination. Executive shall not be entitled to any
annual performance bonus for the year in which such termination occurs.

(b) For the purposes of Paragraph 7(a) above, “Cause” shall mean a good faith
determination by the Company that any of the following has occurred : (i) an
material failure by the Executive to (A) render services to the Company in
accordance with her reasonably assigned duties, or (B) follow the lawful
directives of the Board; (ii) a material violation of Company policy that
results in a material injury to the Company; (iii) any action or omission by the
Executive involving the Executive’s fraud, embezzlement, or willful misconduct
relating to her duties to the Company; (iv) the Executive’s indictment or
conviction for a criminal offense (other than a summary or similar offense) or a
crime of moral turpitude; (v) the Executive’s material breach of any of the
provisions of the Agreement or obligations under any other written agreement or
covenant with the Company that results in a material injury to the Company; and
(v) unauthorized use or disclosure by Executive of any confidential or
proprietary information or trade secrets of the Company or any other party to
whom the Executive owes an obligation of nondisclosure as a result of her
relationship with the Company that results in a material injury to the Company.
Notwithstanding the foregoing, Cause shall not be deemed to exist under this
Agreement unless and the Board makes a formal determination that Cause does
exist after giving the Executive and a reasonable opportunity to be heard on the
issue.

 

- 4 -



--------------------------------------------------------------------------------

(c) Subject to Paragraph 18, Executive may terminate her employment hereunder
with Good Reason, provided that Executive has first provided written notice of
such reason to the Company no later than 30 days after the event or occurrence
constituting Good Reason first arises, with such notice affording the Company 30
days, from the date of the Company’s receipt of such notice, to cure the
deficiency, and further provided that, upon such cure by the Company, “Good
Reason” shall not be deemed to exist for purposes of the Agreement. In the event
Executive terminates her employment with Good Reason, the Company shall pay to
Executive (i) the Base Salary through the effective date of termination together
with any accrued but unused vacation pay and (ii) an additional 12 months of her
final Base Salary, which shall be paid to her within 60 days after the date of
termination, subject to Paragraph 18 and the amount equivalent to 12 months of
the Company’s portion of medical and dental benefits if these benefits were
elected and (iii) an amount equal to Executive’s target bonus in accordance
Paragraph 4(c) set at no less than 60% of Executive’s base salary. Such payment
shall be conditioned upon execution and non-revocation by Executive of a release
of the Company which the Company shall present to Executive and which Executive
shall sign no later than 30 days after the date of resignation or termination.
Executive shall not be entitled to any annual performance bonus for the year in
which such termination occurs. For the purposes of the Paragraph 7(c), “Good
Reason” shall mean the occurrence of either of the following events without the
consent of Executive: (a) a material breach of the Agreement by the Company; (b)
a material reduction in Executive’s responsibility, authority, or duties
relative to Executive’s responsibility, authority or duties as outlined in
Paragraph 2 above; (c) a relocation of the Executive’s principal place of work
within the first 18 months of the Executive’s employment with the Company (to
which the Executive has not expressly consented in writing) by more than 35
miles from her main residence as of the date of this Agreement; (d) failure of
the Company to appoint Executive to the Board as soon as practicable following
the commencement of her employment with the Company; or (e) failure to nominate
the Executive to the slate of directors for the 2017 and 2018 Annual General
Meeting of the Company. Failure of the Executive to be elected or reelected to
the Board in 2017 or 2018 will not, in and of itself, constitute Good Reason to
terminate her employment under this section.

(d) If Executive is terminated without Cause or resigns with Good Reason within
twenty four months after a Change of Control as defined below, the Company shall
pay to Executive: (i) the Base Salary through the effective date of termination
together with any accrued but unused vacation pay and (ii) an additional 12
months of her final Base Salary, and a target bonus in accordance Paragraph 4(c)
set at 60% of Executive’s base salary accrued Bonus plus the amount equivalent
to 12 months of the Company’s portion of medical and dental benefits if these
benefits were elected, which Base Salary, accrued Bonus and the amount
equivalent to 12 months of the Company’s portion of medical and dental benefits
shall be paid to her within 60 days after the date of termination, subject to
Paragraphs 18 and 19 of the Agreement. Executive shall fully vest in all equity
granted under Paragraphs 4(c) and 4(d). Such payment shall be conditioned upon
execution and non-revocation by Executive of a release of the Company which the
Company shall present to Executive and which Executive shall sign no later than
30 days after the date of resignation or termination.

(e) For the purposes of Paragraph 7(d) above, a “Change of Control” shall occur
if an entity, or a group of entities acting together, acquires control of 50% or
more of the Company’s voting securities with the power to elect a majority of
the Board.

 

- 5 -



--------------------------------------------------------------------------------

8. Restrictive Covenants. The Executive and Company agree that the Company is
engaged in a highly competitive industry and would suffer irreparable harm and
incur substantial damage if Executive were to enter into competition with the
Company. Therefore, in order for the Company to protect its legitimate business
interests, Executive covenants and agrees as follows:

(a) Executive shall not, at any time during her employment with the Company and
for a period of 12 months thereafter, anywhere in United States, either directly
or indirectly: (i) accept employment with or render services to any person or
entity that is a business competitor of the Company, or has at any time during
Executive’s employment with the Company engaged or attempted to engage in
business competition with the Company, in a position, capacity, or function that
is similar, in title or substance, whether in whole or in part, to any position,
capacity, or function that Executive held with or in which Executive served the
Company; or (ii) invest in any person or entity that is a business competitor of
the Company, or has at any time during Executive’s employment with the Company
engaged or attempted to engage in business competition with the Company, except
that Executive may own up to five percent (5%) of any outstanding class of
securities of any company registered under Section 12 of the Securities Exchange
Act of 1934, as amended;

(b) Executive shall not, at any time during her employment with the Company and
for a period of 12 months thereafter, for any reason, on her own behalf or on
behalf of any other person or entity: (i) solicit, invite, induce, cause, or
encourage to alter or terminate her, her, or its business relationship with the
Company any client, customer, supplier, vendor, licensee, licensor, or other
person or entity that, at any time during Executive’s employment with the
Company, had a business relationship with the Company, or any person or entity
whose business the Company was soliciting or attempting to solicit at the time
of Executive’s termination, (a) with whom Executive had contact, or for whom
Executive performed services, to any extent, during her employment with the
Company, and (b) with whom Executive did not have a business relationship prior
to her employment with the Company; (ii) solicit, entice, attempt to solicit or
entice, or accept business from any such client, customer, supplier, vendor,
licensee, licensor, person, or entity; or (iii) interfere or attempt to
interfere with any aspect of the business relationship between the Company and
any such client, customer, supplier, vendor, licensee, licensor, person, or
entity; and

(c) Executive shall not, at any time during her employment with the Company and
for a period of 12 months thereafter, either directly or indirectly, on her own
behalf or on behalf of any other person or entity: (i) solicit, invite, induce,
cause, or encourage any director, officer, employee, agent, representative,
consultant, or contractor of the Company to alter or terminate her, her, or its
employment, relationship, or affiliation with the Company; (ii) interfere or
attempt to interfere with any aspect of the relationship between the Company and
any such director, officer, employee, agent, representative, consultant, or
contractor; or (iii) engage, hire, or employ, or cause to be engaged, hired, or
employed, in any capacity whatsoever, any such director, officer, employee,
agent, representative, consultant, or contractor.

(d) Executive represents, warrants, agrees, and understands that: (i) the
covenants and agreements set forth in the Paragraph 8 of the Agreement are
reasonable in their geographic scope, temporal duration, and content; (ii) the
Company’s agreement to employ

 

- 6 -



--------------------------------------------------------------------------------

Executive, and a portion of the compensation to be paid to Executive hereunder,
are in consideration for such covenants and Executive’s continued compliance
therewith; (iii) Executive shall not raise any issue of, nor contest or dispute,
the reasonableness of the geographic scope, temporal duration, or content of
such covenants and agreements in any proceeding to enforce such covenants and
agreements; (iv) the enforcement of any remedy under the Agreement will not
prevent Executive from earning a livelihood, because Executive’s past work
history and abilities are such that Executive can reasonably expect to find work
in other areas and lines of business; (v) the covenants and agreements set forth
in the Paragraph 8 of the Agreement are essential for the Company’s reasonable
protection, are designed to protect the Company’s legitimate business interests,
and are necessary and implemented for legitimate business reasons; and (vi) in
entering into the Agreement, the Company has relied upon Executive’s
representation that he will comply in full with the covenants and agreements set
forth in the Paragraph 8 of the Agreement.

9. Confidentiality.

The Employee Proprietary Information and Inventions Agreement to be executed on
the date hereof, between the Company and Executive, is attached hereto as
Exhibit A and incorporated by reference as if fully set forth herein,

10. Indemnification.

The Indemnification Agreement to be executed on the date hereof, between the
Company and Executive, is attached hereto as Exhibit B and incorporated by
reference as if fully set forth herein.

11. Cooperation.

(a) Executive agrees to cooperate on a reasonable basis in the truthful and
honest prosecution and/or defense of any claim in which the Company, its
affiliates, and/or its subsidiaries may have an interest (subject to reasonable
limitations concerning time and place), which may include without limitation
making herself available on a mutually agreed, reasonable basis to participate
in any proceeding involving the Company, its affiliates, and/or its
subsidiaries, allowing himself to be interviewed by representatives of the
Company, its affiliates, and/or its subsidiaries without asserting or claiming
any privilege against the Company, its affiliates, and/or its subsidiaries,
appearing for depositions and testimony without requiring a subpoena and without
asserting or claiming any privilege against the Company, its affiliates, and/or
its subsidiaries, and producing and/or providing any documents or names of other
persons with relevant information without asserting or claiming any privilege
against the Company, its affiliates, and/or its subsidiaries; provided that, if
such services are required after termination of the Agreement, the Company, its
affiliates, and/or its subsidiaries shall provide Executive with reasonable
compensation for the time actually expended in such endeavors and shall pay her
reasonable expenses incurred at the prior and specific request of the Company,
its affiliates, and/or its subsidiaries.

(b) Nothing in the provision shall be construed or applied so as to obligate
Executive to violate the law or any legal obligation. Further, nothing in the
Agreement shall be

 

- 7 -



--------------------------------------------------------------------------------

construed as, or shall interfere with, abridge, limit, restrain, or restrict
Executive’s right to communicate with any federal, state, or local government
agency charged with the enforcement and/or investigation of claims of
discrimination, harassment, retaliation, improper wage payments, or any other
unlawful employment practices under federal, state, or local law, or to file a
charge, claim, or complaint with, or participate in or cooperate with any
investigation or proceeding conducted by, any such agency.

12. Remedies.

Executive acknowledges and agrees that the Company’s remedy at law for a breach
or threatened breach of the provisions of the Agreement would be inadequate and,
in recognition of the fact, in the event of a breach or threatened breach by
Executive of any provision of the Agreement, it is agreed that, in addition to
any available remedy at law, the Company shall be entitled to, without posting
any bond, specific performance, a temporary restraining order, a temporary or
permanent injunction, or any other equitable relief or remedy which may then be
available; provided, however, nothing herein shall be deemed to relieve the
Company of its burden to prove grounds warranting such relief nor preclude
Executive from contesting such grounds or facts in support thereof. Nothing
herein contained shall be construed as prohibiting the Company from pursuing any
other remedies available to it for such breach or threatened breach thereof.

13. Applicable Laws and Consent to Jurisdiction.

The validity, construction, interpretation, and enforceability of the Agreement
shall be determined and governed by the laws of the Commonwealth of
Massachusetts without giving effect to the principles of conflicts of law. For
the purpose of litigating any dispute that arises under the Agreement, the
parties hereby consent to exclusive jurisdiction of, and agree that such
litigation shall be conducted in, any state or federal court located in the
Commonwealth of Massachusetts.

14. Severability.

The provisions of the Agreement are severable and if any one or more provisions
are determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions shall nevertheless be binding and enforceable. The
parties agree that the covenants set forth herein are reasonable. Without
limiting the foregoing, it is the intent of the parties that the covenants set
forth herein be enforced to the maximum degree permitted by applicable law. As
such, the parties ask that if any court of competent jurisdiction were to
consider any provisions of the Agreement to be overly broad based on the
circumstances at the time enforcement is requested, that such court “blue
pencil” the provision and enforce the provision to the full extent that such
court deems it to be reasonable in scope.

15. Miscellaneous, Waiver.

Executive further agrees that the Agreement, together with the Exhibits
incorporated by reference as if fully set forth herein, sets forth the entire
employment agreement between the Company and Executive, supersedes any and all
prior agreements between the Company and Executive, and shall not be amended or
added to accept in a writing signed by the Company and

 

- 8 -



--------------------------------------------------------------------------------

Executive. Neither e-mail correspondence, text messages, nor any other
electronic communications constitutes a writing for purposes of the Paragraph
15. Executive understands that she may not assign her duties and obligations
under the Agreement to any other party and that the Company may, at any time and
without further action or the consent of the Executive, assign the Agreement to
any of its affiliated companies. In entering into and performing under the
Agreement, neither the Company nor Executive has relied upon any promises,
representations, nor statements except as expressly set forth herein.

16. Counterparts.

The Agreement may be executed in any number of counterparts, each of which shall
be deemed an original and all of which taken together shall constitute one and
the same agreement.

17. Successors and Assigns.

The Agreement shall be binding on the successors and heirs of Executive and
shall inure to the benefit of the successors and assigns of the Company.

18. Compliance with Section 409A of the Internal Revenue Code of 1986, as
Amended (Section 409A).

(a) Notwithstanding anything herein to the contrary, to the maximum extent
permitted by applicable law, amounts payable to Executive pursuant to Paragraph
7 of the Agreement shall be made in reliance upon Treas. Reg. Section
1.409A-1(b)(9) (Separation Pay Plans) or Treas. Reg. Section 1.409A-1(b)(4)
(Short-Term Deferrals), as applicable. For the purpose, each payment (including
each monthly installment) shall be considered a separate and distinct payment,
and each payment made in reliance on Treas. Reg. Section 1.409A-1(b)(9) shall
only be payable if the Executive’s termination of employment constitutes a
“separation from service” within the meaning of Treas. Reg. Section 1.409A-1(h).

(b) Notwithstanding anything contained in the Agreement to the contrary, no
amount payable on account of Executive’s termination of employment which
constitutes a “deferral of compensation” (“Section 409A Deferred Compensation”)
within the meaning of the Treasury Regulations issued pursuant to Section 409A
of the Code (the “Section 409A Regulations”) shall be paid unless and until
Executive has incurred a “separation from service”, and if the 60-day payment
period set forth under Paragraphs 7(a) or 7(d) of the Agreement commences in one
taxable year and ends in another, then payment under such paragraphs shall not
be made until the second taxable year. For purposes of the Agreement,
“separation from service” shall have the meaning of such term as defined by the
Section 409A Regulations, and each payment shall be considered a separate and
distinct payment. Furthermore, if Executive is a “specified employee” within the
meaning of the Section 409A Regulations as of the date of Executive’s separation
from service, no amount that constitutes Section 409A Deferred Compensation
which is payable on account of Executive’s separation from service shall be paid
to Executive before the date (the “Delayed Payment Date”) which is first
business day of the seventh month after the date of Executive’s separation from
service or, if earlier, the date of Executive’s death following such separation
from service. All such amounts that would, but for the Paragraph, become payable
prior to the Delayed Payment Date will be accumulated and paid on the Delayed
Payment Date.

 

- 9 -



--------------------------------------------------------------------------------

(c) To the extent that all or any portion of the Company’s payment of benefits
or reimbursements or in-kind benefits provided to Executive (the
“Company-Provided Benefits”) would constitute Section 409A Deferred
Compensation, then, for the duration of the applicable period during which the
Company is required to provide such benefits: (a) the amount of Company-Provided
Benefits furnished in any taxable year of Executive shall not affect the amount
of Company-Provided Benefits furnished in any other taxable year of Executive;
(b) any right of Executive to Company-Provided Benefits shall not be subject to
liquidation or exchange for another benefit; and (c) any reimbursement for
Company-Provided Benefits to which Executive is entitled shall be paid no later
than the last day of Executive’s taxable year following the taxable year in
which Executive’s expense for such Company-Provided Benefits was incurred.

(d) The Company intends that income provided to Executive pursuant to the
Agreement will not be subject to taxation under Section 409A of the Code. The
provisions of the Agreement shall be interpreted and construed in favor of
satisfying any applicable requirements of Section 409A and the Section 409A
Regulations. However, the Company does not guarantee any particular tax effect
for income provided to Executive pursuant to the Agreement. In any event, except
for the Company’s responsibility to withhold applicable income and employment
taxes from compensation paid or provided to Executive, the Company shall not be
responsible for the payment of any applicable taxes incurred by Executive on
compensation paid or provided to Executive pursuant to the Agreement.

19. Limitation on Payments.

(a) In the event that the post-termination payments and other benefits provided
for in the Agreement or otherwise payable to Executive (i) constitute “parachute
payments” within the meaning of Section 280G of the Code and (ii) but for the
Paragraph 19, would be subject to the excise tax imposed by Section 4999 of the
Code, then Executive’s post-termination payments benefits will be either: (a)
delivered in full, or delivered as to such lesser extent which would result in
no portion of such post-termination payments or other post-termination benefits
being subject to the excise tax under Section 4999 of the Code, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income taxes and the excise tax imposed by Section 4999 of the Code, results in
the receipt by Executive on an after-tax basis, of the greatest amount of
post-termination payments or benefits, notwithstanding that all or some portion
of such post-termination payments or benefits may be taxable under Section 4999
of the Code. If a reduction in the severance and other benefits constituting
“parachute payments” is necessary so that no portion of such post-termination
payments or benefits is subject to the excise tax under Section 4999 of the
Code, the reduction shall occur in the following order: (i) reduction of the
post-termination payments under Paragraph 7; (ii) reduction of other cash
payments, if any; (iii) cancellation of accelerated vesting of equity awards;
and (iv) reduction of continued employee benefits. In the event that
acceleration of vesting of equity award compensation is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant of Executive’s equity awards. If two or more equity awards are granted on
the same date, each award will be reduced on a pro-rata basis. In no event shall
the Executive have any discretion with respect to the ordering of payment
reductions.

 

- 10 -



--------------------------------------------------------------------------------

(b) Unless the Company and Executive otherwise agree in writing, any
determination required under the Paragraph 19 will be made in writing by an
independent firm immediately prior to Change of Control (the “Firm”), whose
determination will be conclusive and binding upon Executive and the Company. For
purposes of making the calculations required by the Paragraph 19, the Firm may
make reasonable assumptions and approximations concerning applicable taxes and
may rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and Executive will furnish to
the Firm such information and documents as the Firm may reasonably request in
order to make a determination. The Company will bear all costs the Firm may
reasonably incur in connection with any calculations contemplated by the
Paragraph 19.

20. Notices.

Any notice required or permitted hereunder shall be in writing and shall be
sufficiently given if personally delivered or if sent by registered or certified
mail, postage prepaid, with return receipt requested, addressed: (a) in the case
of the Company, to Juniper Pharmaceuticals, Inc., 33 Arch Street, 31st floor,
Boston, MA, 02109, attn.: Company CEO, and (b) in the case of Executive, to
Executive’s last known address as reflected in the Company’s records, or to such
other address as Executive shall designate by written notice to the Company. Any
notice given hereunder shall be deemed given at the time of receipt thereof by
the person to whom such notice is given.

IN WITNESS WHEREOF, the parties have executed the Agreement as of the dates set
forth below.

 

EXECUTIVE     Juniper Pharmaceuticals, Inc.

/s/ Alicia Secor

   

/s/ James A. Geraghty

Alicia Secor     James A. Geraghty     Chairman, Board of Directors Date: June
29, 2016     Date: July 19, 2016

 

- 11 -



--------------------------------------------------------------------------------

Exhibit A

EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

The Employee Proprietary Information and Inventions Agreement (the “Agreement”)
is made as of July 19, 2016, between Alicia Secor (referred to below as ‘I’,
“My”, “Myself’, or “Me”) and Juniper Pharmaceuticals, Inc., having an office at
33 Arch Street, Suite 3110, Boston, MA, 02110 (referred to below together with
its subsidiaries and affiliates as the “Company”).

RECITALS

A. The Company is engaged in a continuous program of research, development,
production, distribution, and marketing with respect to its present and future
business; and

B. I understand that My employment with the Company creates a relationship of
confidence and trust between the Company and Me with respect to any information:
(a) applicable to the business of the Company, or (b) applicable to the business
of any client or customer of the Company, that may be made known to Me by the
Company, any client or customer of the Company, or learned by Me during the
period of My employment. I understand that the information constitutes a very
valuable asset of the Company.

NOW, THEREFORE, in consideration of My employment by the Company and the salary
and other employee benefits I will receive from the Company for My service,
which in all cases are subject to Section 10 (a) of the Agreement, I hereby
agree as follows:

1. Proprietary Information. The Company possesses and will come to possess
information that has been created, discovered or developed, or has otherwise
become known to the Company (including without limitation, information created,
discovered, developed or made known by or to Me arising out of My employment by
the Company), and/or in which property rights have been assigned or otherwise
conveyed to the Company, which information has commercial value in the business
in which the Company is engaged. All of the aforementioned information is
hereinafter called “Proprietary Information.” Any information disclosed to Me or
to which I have access (whether I or others originated it) during the time I am
employed by the Company, that the Company or I reasonably consider Proprietary
Information or that the Company treats as Proprietary Information, will be
presumed to be Proprietary Information.

By way of illustration, but not limitation, Proprietary Information includes
trade secrets, processes, formulae, data and know-how, improvements, inventions,
techniques, marketing plans, strategies, forecasts, customer lists, and finance
and business systems.

(a) Company as Sole Owner. I agree and acknowledge that all Proprietary
Information, and all Inventions (defined below in Section 5(a) of the
Agreement), shall be the sole property of the Company and its assigns, and the
Company and its assigns shall be the sole owner of all patents and trade secrets
and any other rights in connection therewith.

(b) Assignment of Rights; Obligation of Confidentiality. I hereby assign to the
Company any rights I may have or acquire in all Proprietary Information. At all
times during My employment by the Company and at all times after termination of
such employment, I will



--------------------------------------------------------------------------------

keep in confidence and trust all Proprietary Information and, except as I may be
authorized to make disclosure in the ordinary course of performing My duties as
an employee of the Company, I will not disclose, sell, use, lecture upon or
publish any Proprietary Information or anything relating to it without the prior
written consent of the Company.

2. Retention of Rights. Notwithstanding any other provision hereof, nothing in
the Agreement shall be construed as, or shall interfere with, abridge, limit,
restrain, or restrict My right: (i) to engage in any activity or conduct
protected by Section 7 or any other provision of the National Labor Relations
Act; or (ii) to communicate with any federal, state, or local government agency
charged with the enforcement and/or investigation of claims of discrimination,
harassment, retaliation, improper wage payments, or any other unlawful
employment practices under federal, state, or local law, or to file a charge,
claim, or complaint with, or participate in or cooperate with any investigation
or proceeding conducted by, any such agency.

3. Other Proprietary Rights. All documents, data, records, apparatus, equipment,
chemicals, molecules, organisms, and other physical property, whether or not
pertaining to Proprietary Information, furnished to Me by the Company or
produced by Me or others in connection with My employment shall be and remain
the sole property of the Company and shall be returned promptly to the Company
as and when requested by the Company. Should the Company not so request, I shall
return and deliver all such property upon termination of My employment by Me or
the Company for any reason and I will not take with Me any such property or any
reproduction of such property upon such termination.

4. No Solicitation. I agree that for a period of one (1) year following
termination of My employment, I will not solicit or in any manner encourage any
employee of the Company to leave the Company’s employ.

5. Obligations Regarding Inventions.

(a) I will promptly disclose to the Company, or any persons designated by it,
and will not use Myself or disclose to anyone else at any time during or after
My employment without the prior written consent of the Company, all
improvements, inventions, formulae, processes, techniques, know-how and data
(whether or not they can be patented, trademarked or copyrighted), made,
conceived, reduced to practice or learned by Me, either alone or jointly with
others, during the period of my employment, which are related to or useful in
the business of the Company, or which the Company would be interested in, or
result from tasks assigned to Me by the Company, or result from use of any
premises owned, leased or contracted for by the Company (all said improvements,
inventions, formulae, processes, techniques, know-how, and data initiated or
developed during My employment shall be collectively hereinafter called
“Inventions”); such disclosure shall continue after termination of My employment
with the Company with respect to any Invention, which in all cases are subject
to Section 5(c) of the Agreement.

(b) Company Sole Owner of Patent Rights. I will promptly and fully disclose the
existence and describe the nature of any such Invention to the Company in
writing and without request. I agree that all Inventions shall be the sole
property of the Company and its assigns, and the Company and its assigns shall
be the sole owner of all patents, copyrights, trade

 

- 13 -



--------------------------------------------------------------------------------

secrets, and other intellectual property rights (collectively, “Patent Rights”)
in connection therewith. I will, with respect to any such Invention, keep
current, accurate and complete records that will belong to the Company and will
be kept stored on the Company premises while I am employed by the Company and
shall be turned over to the Company immediately upon termination of My
employment.

(c) Assignment of Inventions and Patent Rights; Duty to Cooperate. I hereby
assign to the Company any rights I may have or acquire in all Inventions. I
further agree as to all Inventions and Proprietary Information to assist the
Company in every proper way (but at the Company’s expense) to obtain and from
time to time enforce Patent Rights regarding the Inventions or Proprietary
Information in any and all countries, and to that end I will execute all
documents for use in applying for and obtaining such patents or copyrights
thereon and enforcing same, as the Company may desire, together with any
assignments thereof to the Company or entities or persons designated by it. I
agree further that these obligations to assist the Company in obtaining and
enforcing Patent Rights in any and all countries shall continue beyond the
termination of My employment, in return for which assistance after termination
the Company shall compensate Me at a reasonable rate for time actually spent by
Me at the Company’s request on such assistance.

6. Prior Inventions List. [Please initial one of the following two entries.]

     As a matter of record, I have attached hereto a complete list of all
inventions or improvements relevant to the subject matter of My employment by
the Company which have been made or conceived or first reduced to practice by Me
alone or jointly with others prior to My employment by the Company which I
desire to remove from the operation of the Agreement; and I warrant that such
list is complete.

AMS No such list is attached to the Agreement, and I represent that I have made
no such inventions or improvements prior to or My employment by the Company.

7. No Breach of Confidentiality. I represent that My performance of all terms of
the Agreement and that My employment by the Company does not and will not breach
any obligation of confidentiality that I have to others, which existed prior to
My employment by the Company. I have not brought or used, and will not bring
with Me to the Company or use any equipment, supplies, facility or trade secret
information of any former employer or any other person, which information is not
generally available to the public, unless I have obtained written authorization
for their possession and use, and promptly provided such written authorization
to the Company. I have not entered into, and I agree I will not enter into, any
agreement either written or oral in conflict with the Agreement.

8. Injunctive Relief. I acknowledge and agree that the Company’s remedy at law
for a breach or threatened breach of any of the provisions of the Agreement
would be inadequate and, in recognition of that fact, in the event of any such
breach or threatened breach, I agree that, in addition to its remedy at law, the
Company shall be entitled to equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction
or any other equitable remedy that may then be available. Nothing herein
contained shall be construed as prohibiting the Company from pursuing any other
remedies available to it for such breach or threatened breach.

 

- 14 -



--------------------------------------------------------------------------------

9. Not Debarred. I warrant and represent that I have never been, and am not
currently an individual who has been, debarred by the United States Food and
Drug Administration (“FDA”) pursuant to 21 U.S.C. § 335a(a) or (b) (“Debarred
Individual”) from providing services in any capacity to a person that has an
approved or pending drug product application. I further warrant and represent
that I have no knowledge of any FDA investigations of, or debarment proceedings
against, Me or any person or entity with which I am, or have been, associated,
and I will immediately notify the Company if I become aware of any such
investigations or proceedings during the term of My employment with the Company.

10. Miscellaneous Provisions.

(a) Employment. Nothing in the Agreement shall alter My “at will” employee
status or be construed to create a specific term of employment or a promise of
continued employment. Either I or the Company may terminate the employment
relationship for any reason at any time, with or without notice.

(b) Enforceability. If one or more of the provisions contained in the Agreement
shall, for any reason, be held to be excessively broad as to scope, activity,
subject or otherwise, so as to be unenforceable at law, such provision or
provisions shall be construed by the appropriate judicial body by limiting or
reducing it or them, so as to be enforceable to the maximum extent compatible
with then applicable law. If any provision of the Agreement shall be declared
invalid, illegal or unenforceable, such provision shall be severed and all
remaining provisions shall continue in full force and effect.

(c) Assignment. The Agreement is not assignable by Me without the written
consent of the Company, which consent may be withheld for any reason or no
reason. In light of the very personal and critical nature of the Agreement, I
recognize that it is unlikely such consent would ever be granted.

(d) Entire Agreement. The Agreement contains the entire agreement between Me and
the Company with respect to the subject matter of the Agreement. The Agreement
may be amended only by a written instrument signed by Me and the Company.

(e) Effective Date. The Agreement shall be effective as of the first day of My
employment by the Company, as affirmed or reaffirmed by my signature below.

(f) Binding Effect. The Agreement shall be binding upon Me, My heirs, executors,
assigns and administrators and shall inure to the benefit of the Company, its
successors and assigns.

(g) Governing Law. The Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts without regard to
its rules on conflicts of law.

 

- 15 -



--------------------------------------------------------------------------------

Exhibit B

INDEMNIFICATION AGREEMENT

The Agreement (“Agreement”) is made and entered into as of the 19 day of July,
2016, by and between Juniper Pharmaceuticals, Inc., a Delaware corporation (the
“Corporation”) and Alicia Secor (“Indemnitee”).

WHEREAS the Board of Directors (the “Board”) has determined that the best
interests of the Corporation require that persons serving as directors of, and
in other capacities for, the Corporation receive better protection from the risk
of claims and actions against them arising out of their service to and
activities on behalf of the Corporation; and

WHEREAS, the Agreement is a supplement to and in furtherance of Article VI of
the amended and restated by-laws of the Corporation, any rights granted by the
Certification of Incorporation of the Corporation and any resolutions adopted
pursuant thereto and shall not be deemed to be a substitute therefore nor to
diminish or abrogate any rights of the Indemnitee thereunder; and

WHEREAS, Indemnitee is willing to serve, continue to serve and take on
additional service for or on behalf of the Corporation on the condition that
Indemnitee be indemnified according to the terms of the Agreement;

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Corporation and Indemnitee do hereby covenant and agree as follows:

Section 1. Definitions.

For purposes of the Agreement:

(a) “Change in Control” shall be deemed to have occurred if (a) there shall have
consummated (i) any consolidation or merger of Corporation in which Corporation
is not the continuing or surviving entity or pursuant to which shares of
Corporation’s common stock would be converted to cash, securities or other
property, other than a merger of Corporation in which the holders of
Corporation’s common stock immediately prior to the merger have the same
proportionate ownership of common stock of the surviving entity immediately
after the merger, or (ii) any sale, lease, exchange or transfer (in one
transaction or a series of related transactions) of all, or substantially all,
of the assets of the Corporation; or (b) the stockholders of the Corporation
approve a plan or proposal for the liquidation or dissolution of the
Corporation; or (c) any person (as that term is used in Sections 13(d) and
14(d)(z) of the Securities and Exchange Act, as amended (the “Exchange Act”))
shall become a beneficial owner (within the meaning of Rule 13d-2 under the
Exchange Act) of 40% or more of Corporation’s outstanding common stock; or (d)
during any period of two consecutive years, individuals who at the beginning of
such period constitute the entire Board shall cease for any reason to constitute
a majority thereof unless the election, or the nomination for election by
Corporation’s stockholders, of each new director was approved by a vote of at
least 50% of the directors eligible to vote who were directors at the beginning
of the period.



--------------------------------------------------------------------------------

(b) “Disinterested Director” means a director of the Corporation who is not and
was not a party to the Proceeding in respect of which indemnification is sought
by Indemnitee.

(c) “Effective Date” means the date first written above.

(d) “Expenses” mean all reasonable attorneys’ fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees and all other disbursements and expenses of the type customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, or being or preparing to be a witness in a Proceeding.

(e) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent: (i) the Corporation or
Indemnitee in any other matter material to either such party, or (ii) any other
party to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the
Corporation or Indemnitee in an action to determine Indemnitee’s rights under
the Agreement.

(f) “Proceeding” means an action, suit, arbitration, alternate dispute
resolution mechanism, investigation, administrative hearing or any other
proceeding, whether civil, criminal, administrative or investigative, except one
initiated by an Indemnitee pursuant to Section 11 of the Agreement to enforce
Indemnitee’s rights under the Agreement.

Section 2. Service by Indemnitee.

Indemnitee agrees to serve as an officer or director of the Corporation, and, at
its request, as a director, officer, employee, agent or fiduciary of certain
other corporations and entities.

Indemnitee may at any time and for any reason resign from any such position
(subject to any other contractual obligation or any obligation imposed by
operation of law).

Section 3. Indemnification - General.

The Corporation shall indemnify, and advance Expenses to, Indemnitee as provided
in the Agreement to the fullest extent permitted by applicable law in effect on
the date hereof and to such greater extent as applicable law may thereafter from
time to time permit. The rights of indemnitee provided under the preceding
sentence shall include, but shall not be limited to, the rights set forth in the
other Sections of the Agreement.

Section 4. Proceeding Other Than Proceedings by or in the Right of the
Corporation.

Indemnitee shall be entitled to the rights of indemnification provided in the
Section if, by reason of Indemnitee’s employment or service as an officer or
director, Indemnitee is, or is threatened to be made, a party to any threatened,
pending or completed Proceeding, other than a Proceeding brought by or in the
right of the Corporation to procure a judgment in its favor.

 

- 17 -



--------------------------------------------------------------------------------

Pursuant to the Section, Indemnitee shall be indemnified against Expenses,
judgments, penalties, fines and amounts paid in settlement, actually and
reasonable incurred by Indemnitee or on Indemnitee’ s behalf in connection with
any such Proceeding if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Corporation, and, with respect to any criminal Proceeding, had no reasonable
cause to believe Indemnitee’s conduct was unlawful.

Section 5. Proceedings by or in the Right of the Corporation.

Indemnitee shall be entitled to the rights of indemnification provided in the
Section if, by reason of her status as an employee or director of the
Corporation, Indemnitee is, or is threatened to be made, a party to any
threatened, pending or completed Proceeding brought by or in the right of the
Corporation to procure a judgment in its favor. Pursuant to the Section,
Indemnitee shall be indemnified against Expenses, judgments, penalties, fines
and amounts paid in settlement, actually and reasonably incurred by Indemnitee
or on Indemnitee’s behalf in connection with any such Proceeding if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in or
not opposed to the best interests of the Corporation.

Notwithstanding the foregoing, no indemnification against such Expenses shall be
made in respect of any claim, issue or matter in any such Proceeding as to which
Indemnitee shall have been adjudged to be liable to the Corporation if
applicable law prohibits such indemnification unless the Court of Chancery of
the State of Delaware, or the court in which such Proceeding shall have been
brought or is pending, shall determine that indemnification against Expenses may
nevertheless be made by the Corporation.

Section 6. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.

Notwithstanding any other provision of the Agreement, to the extent that
Indemnitee is, by reason of Indemnitee’s employment or service as an officer or
director, a party to and is successful, on the merits or otherwise, in any
Proceeding, Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
therewith. If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Corporation shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by Indemnitee
or on Indemnitee’s behalf in connection with each successfully resolved claim,
issue or matter. For the purposes of the Section and without limiting the
foregoing, the termination of any claim, issue or matter in any such Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such claim, issue or matter.

Section 7. Indemnification for Expenses of a Witness.

Notwithstanding any other provision of the Agreement, to the extent that
Indemnitee is, by reason of indemnitee’s employment or service as an officer or
director, a witness in any Proceeding, Indemnitee shall be indemnified against
all Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection therewith.

 

- 18 -



--------------------------------------------------------------------------------

Section 8. Advancement of Expenses.

The Corporation shall advance all Expenses incurred by or on behalf of
Indemnitee in connection with any Proceeding within thirty (30) days after the
receipt by the Corporation of a statement or statement from Indemnitee
requesting such advance or advances from time to time, whether prior to or after
final disposition of such Proceeding. Such statement or statements shall
reasonably evidence the Expenses incurred by Indemnitee and shall include or be
preceded or accompanied by an undertaking by or on behalf of Indemnitee to repay
any Expenses advanced if it shall ultimately be determined that Indemnitee is
not entitled to be indemnified against such Expenses.

Section 9. Procedure for Determination of Entitlement to Indemnification.

(a) To obtain indemnification under the Agreement in connection with any
Proceeding, and for the duration thereof, Indemnitee shall submit to the
Corporation a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification. The Secretary of the Corporation shall, promptly upon receipt
of any such request for indemnification, advise the board in writing that
Indemnitee has requested indemnification.

(b) Upon written request by Indemnitee for indemnification pursuant to Section
9(a) hereof, a determination, if required by applicable law, with respect to
Indemnitee’s entitlement thereto shall be made in such case: (i) if a Change in
Control shall have occurred, by Independent Counsel (unless Indemnitee shall
request that such determination be made by the Board or the stockholders in the
manner provided for in clauses (ii) or (iii) or the Section 9(b)) in written
opinion to the Board, a copy of which shall be delivered to Indemnitee; (ii) if
a Change of Control shall not have occurred, (A) by the Board by a majority vote
of a quorum consisting of Disinterested Directors, or (B) if a quorum of the
Board consisting of Disinterested Directors is not obtainable, or even if such
quorum is obtainable, if such quorum of Disinterested Directors so directs,
either (x) by Independent Counsel in a written opinion to the Board, a copy of
which shall be delivered to Indemnitee, or (y) by the stockholders of the
Corporation, as determined by such quorum of Disinterested Directors, or a
quorum of the Board, as the case may be; or (iii) as provided in Section 10(b)
of the Agreement. If it is so determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within thirty (30) days
after such determination. Indemnitee shall cooperate with the persons or entity
making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such persons or entity upon request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to Indemnitee and reasonably
necessary to such determination. Any costs or expenses (including attorneys’
fees and disbursements) incurred by Indemnitee in so cooperating with the
persons or entity making such determination shall be home by the Corporation
(irrespective of the determination as to Indemnitee’ s entitlement to
indemnification) and the Corporation hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.

(c) If required, Independent Counsel shall be selected as follows: (i) if a
Change of Control shall not have occurred, Independent Counsel shall be selected
by the Board by a

 

- 19 -



--------------------------------------------------------------------------------

majority vote of a quorum consisting of Disinterested Directors and the
Corporation shall give written notice to Indemnitee advising Indemnitee of the
identity of Independent Counsel so selected; or (ii) if a Change of Control
shall have occurred, Independent Counsel shall be selected by Indemnitee (unless
Indemnitee shall request that such selection be made by the Board, in which
event (i) shall apply), and Indemnitee shall give written notice to the
Corporation advising it of the identity of Independent Counsel so selected. In
either event, Indemnitee or the Corporation, as the case may be, may, within
seven (7) days after such written notice of selection shall have been given,
deliver to the Corporation or to Indemnitee, as the case may be, a written
objection to such selection. Such objection may be asserted only on the ground
that Independent Counsel so selected does not meet the requirements of
“Independent Counsel” as defined in Section 1 of the Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. If such written objection is made, Independent Counsel so selected
may not serve as Independent Counsel unless and until a court has determined
that such objection is without merit. If, within twenty (20) days after
submission by Indemnitee of a written request for indemnification pursuant to
Section 9(a) hereof, no Independent Counsel shall have been selected and not
objected to, either the Corporation or Indemnitee may petition the Court of
Chancery of the State of Delaware, or any court in the Commonwealth of
Massachusetts in which such petition would be cognizable, for resolution of any
objection which shall have been made by the Corporation or Indemnitee to the
other’s selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by such court or by such other person
as such court shall designate, and the person with respect to whom an objection
is so resolved or the person so appointed shall act as Independent Counsel under
Section 9(b) hereof. The Corporation shall pay any and all reasonable fees and
expenses incurred by such Independent Counsel in connection with its actions
pursuant to the Agreement, and the Corporation shall pay all reasonable fees and
expenses incident to the procedures of the Section 9(c) regardless of the manner
in which such Independent Counsel was selected or appointed. Upon the due
commencement date of any judicial proceeding pursuant to Section 11(a)(iii) of
the Agreement, Independent Counsel shall be discharged and relieved of any
further responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

Section 10. Presumptions and Effects of Certain Proceedings.

(a) If a Change in Control shall have occurred, in making a determination with
respect to entitlement to indemnification hereunder, the person or persons or
entity making such determination shall presume that Indemnitee is entitled to
indemnification under the Agreement if Indemnitee has submitted a request for
indemnification in accordance with Section 9(a) of the Agreement, and the
Corporation shall have the burden of proof to overcome that presumption in
connection with the making by any person, persons or entity of any determination
contrary to that presumption.

(b) The person or entity empowered or selected under Section 9 of the Agreement
shall make the determination of whether Indemnitee is entitled to
indemnification as soon as practicable after receipt by the Corporation of the
request therefore.

(c) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent,

 

- 20 -



--------------------------------------------------------------------------------

shall not (except as otherwise expressly provided in the Agreement) of itself
adversely affect the right of Indemnitee to indemnification or create a
presumption that Indemnitee did not act in good faith and in a manner which
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Corporation or, with respect to any criminal Proceeding, that Indemnitee had
reasonable cause to believe that Indemnitee’s conduct was unlawful.

Section 11. Remedies of indemnitee.

(a) In the event that (i) a determination is made pursuant to Section 9 or 10 of
the Agreement that Indemnitee is not entitled to indemnification under the
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 8
of the Agreement, (iii) the determination of entitlement to indemnification is
made by Independent Counsel pursuant to Section 9 of the Agreement and such
determination shall not have been made and delivered in a written opinion within
ninety (90) days after receipt by the Corporation of the request for
indemnification, or (iv) payment of indemnification is not made within thirty
(30) days after such determination has been made that Indemnitee is entitled to
indemnification or such determination is deemed to have been made pursuant to
Sections 9 or 10 of the Agreement, Indemnitee shall be entitled to an
adjudication in an appropriate court of the State of Delaware or the
Commonwealth of Massachusetts, of Indemnitee’s entitlement to such
indemnification or advancement of Expenses. Indemnitee shall commence such
proceeding seeking an adjudication or an award within one hundred eighty (180)
days following the date on which Indemnitee first has the right to commence such
proceeding pursuant to the Section 11(a).

(b) In the event that a determination shall have been made pursuant to Section 9
of the Agreement that Indemnitee is not entitled to indemnification, any
judicial proceeding commenced pursuant to the Section shall be conducted in all
respects as a de novo trial and Indemnitee shall not be prejudiced by any reason
of that adverse determination. If a Change of Control shall have occurred, in
any judicial proceeding commenced pursuant to the Section the Corporation shall
have the burden of proving that Indemnitee is not entitled to indemnification or
advancement of Expenses, as the case may be.

(c) If a determination shall have been made or deemed to have been made pursuant
to Section 9 or 10 of the Agreement that Indemnitee is entitled to
indemnification, the Corporation shall be bound by such determination in any
judicial proceeding commenced pursuant to the Section, absent (i) a misstatement
by Indemnitee or Indemnitee’s representative of a material fact, or an omission
of any material fact necessary to make Indemnitee’s or Indemnitee’s
representative’s statement not materially misleading, in connection with the
request for indemnification, or (ii) prohibition of such indemnification under
applicable law.

(d) The Corporation shall be precluded from asserting in any judicial proceeding
commenced pursuant to the Section that the procedures and presumptions of the
Agreement are not valid, binding and enforceable and shall stipulate in any such
court that the Corporation is bound by all the provisions of the Agreement.

(e) In the event that Indemnitee, pursuant to the Section, seeks a judicial
adjudication of indemnitee’s rights under, or to recover damages for breach of,
the Agreement, Indemnitee shall be entitled to recover from the Corporation and
shall be indemnified by the Corporation

 

- 21 -



--------------------------------------------------------------------------------

against, any and all expenses (of the kinds described in the definition of
Expenses) actually and reasonably incurred by Indemnitee in such judicial
adjudication, but only if indemnitee prevails therein. If it shall be determined
that Indemnitee is entitled to receive part but not all of the indemnification
or advancement of expenses sought, the expenses incurred by Indemnitee in
connection with such judicial adjudication shall be appropriately prorated.

Section 12. Non-Exclusivity; Survival of Rights; Insurance Subrogation.

(a) The rights of indemnification and to receive advancement of Expenses as
provided by the Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the
certificate of incorporation or by-laws of the Corporation, any agreement, a
vote of stockholders or resolution of directors or otherwise. No amendment,
alteration or repeal of the Agreement or any provision hereof shall be effective
as to Indemnitee with respect to any action taken or omitted by such Indemnitee
in Indemnitee’s employment or service as an officer or director prior to such
amendment, alteration or repeal.

(b) To the extent that the Corporation maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, agents or
fiduciaries of the Corporation or of any other corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise which such person
serves at the request of the Corporation, Indemnitee shall be covered by such
policy or policies in accordance with its or their terms to the maximum extent
of the coverage available for any such director, officer, employee, agent or
fiduciary under such policy or policies.

(c) In the event of any payment under the Agreement, the Corporation shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Corporation to bring suit to enforce such rights.

(d) The Corporation shall not be liable under the Agreement to make any payment
of amounts otherwise indemnifiable hereunder if and to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.

Section 13. Duration of Agreement.

The Agreement shall continue until and terminate upon the later of: (a) ten (10)
years after the date that Indemnitee shall have ceased to serve as a director,
officer, employee, agent or fiduciary of the Corporation or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise which Indemnitee served at the request of the Corporation; (b) the
final termination of all pending Proceedings in respect of which Indemnitee is
granted rights of indemnification or advancement of Expenses hereunder and of
any proceeding commenced by Indemnitee pursuant to Section 11 of the Agreement.
The Agreement shall be binding upon the Corporation and its successors and
assigns and shall inure to the benefit of Indemnitee and Indemnitee’s heirs.

 

- 22 -



--------------------------------------------------------------------------------

Section 14. Severability.

If any provision or provisions of the Agreement shall be held to be invalid,
illegal or unenforceable for any reason whatsoever: (a) the validity, legality
and enforceability of the remaining provisions of the Agreement (including,
without limitation, each portion of any Section of the Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal unenforceable) shall not in any way be affected or impaired
thereby; and (b) to the fullest extent possible, the provisions of the Agreement
(including, without limitation, each portion of any Section of the Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
is not itself invalid, illegal or unenforceable) shall be construed so as to
give effect to the intent manifested by the provision held invalid, illegal or
unenforceable.

Section 15. Exception to Right of Indemnification or Advancement of Expenses.

Except as provided in Section 11(e), Indemnitee shall not be entitled to
indemnification or advancement of Expenses under the Agreement with respect to
any Proceeding, or any claim therein, brought or made by Indemnitee against the
Corporation. For the purposes of the Section 15, a Proceeding in the right of
the Corporation shall not be deemed to constitute a Proceeding brought or made
by the Corporation.

Section 16. Identical Counterparts.

The Agreement may be executed in one or more counterparts, each of which shall
for all purposes be deemed to be an original but all of which together shall
constitute one and the same Agreement. Only one such counterpart signed by the
patty against whom enforceability is sought needs to be produced to evidence the
existence of the Agreement.

Section 17. Headings.

The headings of the paragraphs of the Agreement are inserted for convenience
only and shall not be deemed to constitute part of the Agreement or to affect
the construction thereof.

Section 18. Modification and Waiver.

No supplement, modification or amendment to the Agreement shall be binding
unless executed in writing by both of the patties hereto. No waiver of any of
the provisions of the Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

Section 19. Notice by Indemnitee.

Indemnitee agrees promptly to notify the Corporation in writing upon being
served with any summons, citation, subpoena, complaint, indictment, information
or other document relating to any Proceeding or matter which may be subject to
indemnification or advancement of Expenses covered hereunder.

Signed on June 29, 2016 in Boston, MA

 

- 23 -



--------------------------------------------------------------------------------

I, Jim Geraghty, Chairman of the Board of Directors, certify that the Board of
Directors has authorized the Corporation to enter into the Agreement by a
resolution adopted at a meeting of the Board held on July 15, 2016.

 

- 24 -